Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 02/24/2022 has been entered. Claims 1, 2, 11, 16, 18 and 19 are amended. Claims 3-4 are cancelled. The IDS has been considered. Claims 1-2 and 5-27 are pending.
Claims 20-27 are withdrawn, as being directed to the non-elected invention.
Claims 1-2 and 5-19 have been examined.
Withdrawn rejections and objections
The objection to claims 1-2 and 18-19  and the 112(b) rejection to claim 2 and 4-6 are withdrawn in view of Applicant’s amendment to the claims.  The 103 rejection to the claims is withdrawn in view of Applicant’s amendment to the claims and/or upon further consideration.
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims and /or upon further consideration.

Claim Rejections - 35 USC § 112

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5-6 are indefinite for depending upon cancelled claim 4. In the interest of compact prosecution claim 5 is considered to depend upon claim 2. 
 
Claim Rejections - 35 USC § 112
Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 11/24/2021. Applicant’s arguments filed 02/24/2022 have been considered but are not deemed persuasive. 
Applicant asserts that claims 1, 16 and 18 are amended to obviate the rejection. However, amended claims 1, 16 and 18 recite the genus of bean plant, plant part or plant seed and genus of fungicidal variant of the Bacillus subtilis strain QST713, which are not adequately described in the specification as stated in the last Office action. Therefore, the amendment does not obviate the rejection.
The claims are drawn to a kit comprising a bean plant, plant part or plant seed comprising a recombinant chromosomal segment on chromosome 2 and/or chromosome 7, said recombinant chromosomal segment comprises an allele conferring resistance to Sclerotinia sclerotiorum as compared to a plant lacking the recombinant chromosomal segment; and at least one cell of Bacillus subtilis strain QST7131 or a fungicidal variant thereof ; the recombinant chromosomal segment on chromosome 2 comprises marker loci of SEQ ID NO: 1 (M1), SEQ ID NO: 7 (M2), and SEQ ID NO: 2 (M3); the recombinant chromosomal segment on chromosome 7 comprises marker loci of SEQ ID NO: 8 (M9), SEQ ID NO: 14 (M10), SEQ ID NO: 20 (M11), SEQ ID NO: 21 (M8) and SEQ ID NO: 26 (M12); lacks a genetically linked deleterious allele and comprises an allele associated with desirable seed color at marker locus of SEQ ID NO: 15 (M6), and allele associated with Sclerotinia sclerotiorum marker loci of SEQ ID NO: 20 and SEQ ID NO: 26 on chromosome 7. The claims are also drawn to a composition comprising a bean plant, plant part or plant seed comprising a recombinant chromosomal segment on chromosome 2 and/or chromosome 7, said recombinant chromosomal segment comprises an allele conferring resistance to Sclerotinia sclerotiorum as compared to a plant lacking the recombinant chromosomal segment; and at least one cell of Bacillus subtilis strain QST7131 or a fungicidal variant thereof; and a bean plant, plant part or plant seed coated at least partially with  a composition comprising at least one cell of Bacillus subtilis strain QST7131 or a fungicidal variant thereof; said bean plant, plant part or plant seed comprises a recombinant chromosomal segment on chromosome 2 and/or chromosome 7, said recombinant chromosomal segment comprises an allele conferring resistance to Sclerotinia sclerotiorum as compared to a plant lacking the recombinant chromosomal segment; and an agriculturally acceptable carrier. 
The specification describes a green bean plant comprising a recombinant chromosomal segment on chromosome 2 and/or 7, wherein the recombinant chromosomal segment on chromosome 2 comprises marker loci of SEQ ID NO: 1 (M1), SEQ ID NO: 7 (M2), and SEQ ID NO: 2 (M3); and the recombinant chromosomal segment on chromosome 7 comprises marker loci of SEQ ID NO: 8 (M9), SEQ ID NO: 14 (M10), SEQ ID NO: 20 (M11), SEQ ID NO: 21 (M8) and SEQ ID NO: 26 (M12) and lacks a genetically linked deleterious allele and comprises an allele associated with desirable seed color at marker locus of SEQ ID NO: 15 (M6), and allele associated with Sclerotinia sclerotiorum marker loci of SEQ ID NO: 20 and SEQ ID NO: 26 on chromosome 7.
The specification does not describe other bean plants and other regions on chromosome 2 and/or chromosome 7 that contains a DNA sequence that confers resistance to Sclerotinia sclerotiorum. The specification does not describe other than marker loci M1 of SEQ ID NO: 1, M2 of SEQ ID NO: 7, and M3 of SEQ ID NO: 2 on chromosome 2; and marker loci M9 of SEQ ID NO: 8, M10 of SEQ ID NO: 14, M11 of SEQ ID NO: 20, M8 of SEQ ID NO: 21 and M12 of SEQ ID NO: 26 to track Sclerotinia sclerotiorum resistance; and SEQ ID NO: 15 on chromosome 7 to track the allele for desired seed color.
The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.

The Federal Circuit court stated that a written description of an invention "requires a precise definition, such as by structure, formula [or} chemical name, of the claimed subject matter sufficient to distinguish it from other material". University of California v. Eli Lilly and Co., 43 USPQ2d 1398 (Fed. Cir. 1997). The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material". Id. Further, the court stated that to adequately describe a claimed genus, Applicant must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of members of the genus". Id.
Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").

The specification fails to describe a representative number of bean plants and DNA sequences or alleles on chromosome 2 and/or 7 that confers resistance to Sclerotinia sclerotiorum. The Sclerotinia sclerotiorum resistance allele is described that it is located somewhere on chromosome 2 or 7 (claims 1-2, 9, and 12-19), or at the best that it is located between 23,719,195bp and 27,452, 157 on chromosome 2, or between 42,414,123 and 45,411,236 on chromosome 7 (claims 7 and 11). The specification does not describe a single Sclerotinia sclerotiorum resistance allele that is associated with the marker loci M1-M3, M6, and M8-M12. Furthermore, the allele with desirable seed color is described that it is at marker locus M6 of SEQ ID NO: 15. The specification fails to describe a single DNA sequence or allele that confers desired seed color.
The specification also fails to describe the functional effect of the at least one cell of Bacillus subtilis strain QST7131 and fungicidal variants thereof on the bean plant comprising the recombinant chromosomal segment on chromosome 2 and/or 7 comprising the Sclerotinia sclerotiorum resistance allele. While the specification states that Bacillus subtilis strain QST7131 is publicly available, the specification fails to describe a single fungicidal variant thereof as defined in the specification. 
Furthermore, the specification fails to describe structural features common to members of the genus of DNA sequences on chromosome 2 and/or 7 that confers Sclerotinia sclerotiorum resistance, the genus of DNA sequences that confers desirable seed color on chromosome 7, the genus of bean plants, the genus of fungicidal variants of Bacillus subtilis strain QST7131, required by the instant claims. Neither the prior art nor the instant specification disclose a correlation between the structure of DNA sequences that confer Sclerotinia sclerotiorum resistance or that confer desirable seed color. 
Since the specification fails to sufficiently describe the recombinant chromosomal segment that confers Sclerotinia sclerotiorum resistance, a kit, a bean plant, part or seed thereof, or composition comprising said recombinant chromosomal segment are similarly not described. Therefore, the specification has not met either of the two elements of the written description requirement as set forth in the court's decision in Eli Lilly, and has not shown her/his possession of the claimed genus at the time of the application.
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Double Patenting
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 10 of U.S. Patent No. 11,122,757 B2 in view of Hellwege et al (US 9,801,387B2). This rejection is repeated for the reasons of record as set forth in the last Office action of 11/24/2021. Applicant’s arguments filed 02/24/2022 have been considered but are not deemed persuasive. 
Applicant submits that a terminal disclaimer will be filed upon indication of an allowable claims. However, Applicant’s intention to file the terminal disclaimer will not obviate the rejection. The filing of a proper disclaimer will obviate the rejection. 
The claims of the both the application and the issued patent are drawn to bean plant or part thereof comprising a recombinant chromosomal segment on chromosome 2 and/or chromosome 7 comprising an allele that confers resistance to Sclerotinia sclerotiorum as compared to a plant lacking the recombinant chromosomal segment; wherein the recombinant segment comprises marker loci of SEQ IDNO:2, 7-9, 14-15, 20-21 and 26; wherein the recombinant segment on chromosome 7 lacks genetically linked deleterious allele that confers undesirable seed color and comprises allele that confers desirable seed color.  The different between the application and the patent is the Bacillus subtilis strain QST7131 or a fungicidal variant thereof and an agriculturally acceptable carrier recited in the instant claim and not in the patent claims. However, a composition comprising the Bacillus subtilis strain QST7131 and a carrier is taught in the prior art as evidenced by Hellwege et al.
Hellwege et al teach a composition comprising Bacillus subtilis strain AQ713 (also known as QST7131) against fungal pathogens including Sclerotinia a sclerotiorum and a carrier, and suggest bean plant treated with said composition. 
There is no unexpected results from treating a bean plant having natural or introduced desired trait with a composition comprising the Bacillus subtilis strain QST7131 and an agriculturally acceptable carrier because Hellwedge et al suggested applying a composition comprising Bacillus subtilis strain QST7131 on to bean plant or seed thereof for broad fungicidal activity. One would have been motivated to use the Bacillus subtilis strain QST7131 for applications on seed given that formulations containing said strain are commercially available, and given that strain exhibits broad fungicidal activity as taught by Hellwedge et al. One would also have been motivated to apply Bacillus subtilis strain QST7131 to a bean plant or seed already having Sclerotinia sclerotiorum resistance for additional synergistic effects, with a reasonable expectation of success as suggested by Hellwedge et al. The rejection is maintained. 

Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/390,526 in view of Hellwege et al (US 9,801,387B2). This rejection is repeated for the reasons of record as set forth in the last Office action of 11/24/2021. Applicant’s arguments filed 02/24/2022 have been considered but are not deemed persuasive. 
Applicant submits that a terminal disclaimer will be filed upon indication of an allowable claims. However, Applicant’s intention to file the terminal disclaimer will not obviate the rejection. The filing of a proper disclaimer will obviate the rejection. 

The claims of the both applications are drawn to bean plant or part thereof comprising a recombinant chromosomal segment on chromosome 2 and/or chromosome 7 comprising an allele that confers resistance to Sclerotinia sclerotiorum as compared to a plant lacking the recombinant chromosomal segment; wherein the recombinant segment comprises marker loci of SEQ IDNO:2, 7-9, 14-15, 20-21 and 26; wherein the recombinant segment on chromosome 7 lacks genetically linked deleterious allele that confers undesirable seed color and comprises allele that confers desirable seed color.  The different between the instant application and the copending application is the Bacillus subtilis strain QST7131 or a fungicidal variant thereof and an agriculturally acceptable carrier recited in the instant claim and not in the patent claims. However, a composition comprising the Bacillus subtilis strain QST7131 with a carrier applied to a bean plant for fungicidal activity is taught in the prior art as evidenced by Hellwege et al.
Hellwege et al teach a composition comprising Bacillus subtilis strain AQ713 (also known as QST7131) against fungal pathogens including Sclerotinia a sclerotiorum and a carrier; and suggest bean plant treated with said composition. There is no unexpected result from treating a bean plant having natural or introduced desired trait with a composition comprising the Bacillus subtilis strain QST7131 and an agriculturally acceptable carrier because Hellwedge et al suggested applying a composition comprising Bacillus subtilis strain QST7131 on to bean plant or seed thereof for broad fungicidal activity. One would have been motivated to use the Bacillus subtilis strain QST7131 for applications on seed given that formulations containing said strain are commercially available, and given that strain exhibits broad fungicidal activity as taught by Hellwedge et al. One would also have been motivated to apply Bacillus subtilis strain QST7131 to a bean plant or seed already having Sclerotinia sclerotiorum resistance for additional synergistic effects, with a reasonable expectation of success as suggested by Hellwedge et al.
This is a provisional nonstatutory double patenting rejection. The rejection is maintained. 

Remarks
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662